
	

113 HR 2466 IH: Private Right of Action Against Theft of Trade Secrets Act of 2013
U.S. House of Representatives
2013-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2466
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2013
			Ms. Lofgren
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code to provide for
		  strengthened protections against theft of trade secrets, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Private Right of Action Against Theft
			 of Trade Secrets Act of 2013.
		2.Strengthening
			 protooecootion against theft of trade secretsSection 1832 of title 18, United States
			 Code, is amended by inserting after subsection (b) the following:
			
				(c)Any person who suffers injury by reason of
				a violation of this section may maintain a civil action against the violator to
				obtain appropriate compensatory damages and injunctive relief or other
				equitable relief. No action may be brought under this subsection unless such
				action is begun within 2 years of the date of the act complained of or the date
				of the discovery of the damage.
				(d)For purposes of
				this section, the term without authorization shall not mean
				independent derivation or working backwards from a lawfully obtained known
				product or service to divine the process which aided its development or
				manufacture.
				.
		
